Freschi, J.
The district attorney asks for a special jury. The defendant does not oppose the motion but claims the court is without jurisdiction because the facts in the indictment constitute no crime. Criminal libel is the charge under section 1340 of the Pena] Law. The alleged malicious publications are eighty-five printed statements attached to the indictment as exhibits concerning all persons of the Jewish religion.
The demurrer heretofore filed by the defendant where the same grounds were urged has been overruled; and that decision should not now be reviewed or disturbed. That disposition should be followed here. Whether the contents of the indictment are sufficient, and whether the allegations thereof are faulty because the indictment fails to name a person of the Jewish religion who has thus been libeled are all questions which remain for the trial court.
On this motion, the court must be limited to a consideration of the merits of the application for the special jury, which is another way of saying that the forum before which the issues shall be presented is merely being selected.
Motion granted.